Case 1:20-cv-00541-DCJ-JPM Document 45-1 Filed 05/28/21 Page 1 of 10 PageID #: 457




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              ALEXANDRIA DIVISION

  DAQUARIOUS D. BROWN                              CASE #: 1:20-CV-0-541

  VERSUS                                           JUDGE DAVID C. JOSEPH

  CITY OF ALEXANDRIA,                              MAGISTRATE JOSEPH
  LOUISIANA, JERROD D. KING,                       PEREZ-MONTES
  BOBBY G. BRANTON, JR.,
  and KENNETH E. RACHAL                            JURY DEMANDED




      MEMORANDUM IN SUPPORT OF MOTION TO COMPEL DISCOVERY


                                     INTRODUCTION

         This is a civil rights action seeking damages pursuant to 42 U.S.C. § 1983 and

  state tort law against the individual Defendants Police Officers Bobby G. Branton, Jr. and

  Kenneth Rachal for the excessive use of force (ECF 39-1, First Claim for Relief, Third

  Claim for Relief, and Fourth Claim for Relief) and against Jerrod D. King in his official

  capacity as Chief of the Alexandria Police Department and against the City of Alexandria

  for maintaining a policy or practice of inadequate training, ineffective discipline leading

  to constitutional violations, and inadequate retraining of law enforcement officials in

  need of such retraining (ECF 39-1, Second Claim for Relief and Fifth Claim for Relief)

  and for respondeat superior liability (ECF 39-1, ¶¶ 94-95). Plaintiff brings this motion to

  compel production of certain documents requested in Plaintiff’s Revised Request for

  Production of Documents to which Defendant City of Alexandria objected in Defendant

                                              1
Case 1:20-cv-00541-DCJ-JPM Document 45-1 Filed 05/28/21 Page 2 of 10 PageID #: 458




  City of Alexandria’s Responses to Plaintiff’s Revised Request for Production of

  Documents, attached as Exhibit A. It is Plaintiff’s theory that the individual Defendants,

  while allegedly seeking an entirely different person in order to effect a warrantless arrest,

  engaged in a high speed chase with Plaintiff, culminating in the excessive use of force,

  and that the individual Defendants’ unconstitutional acts were the result of

  unconstitutional patterns and practices by the City. Accordingly, as will be discussed, the

  requested documents are discoverable because they are reasonably calculated to lead to

  the discovery of admissible evidence regarding punitive damages against the individual

  defendants and the municipal liability claim against the City of Alexandria.



                                          ARGUMENT

  I.     RULE 403 OF THE FEDERAL RULES OF EVIDENCE IS NOT AN
         APPROPRIATE SOURCE OF AN OBJECTION TO A DISCOVERY
         REQUEST
         The City objects to Request for Production Nos. 2, 3, 4, 5,1 6, 7, 11, 12, and 13 on

  the ground that, inter alia, “the evidence would be prejudicial, likely to create confusion,

  constitute a waste of time, and would therefore be inadmissible as per Fed. R. Evid. 403.”

  Whether or not evidence is ultimately deemed admissible at trial is not determinative of

  whether such evidence is discoverable.




  1
   Plaintiff is withdrawing Request for Production No. 5, following the filing of the Amended
  Complaint (ECF 39-1).
                                                 2
Case 1:20-cv-00541-DCJ-JPM Document 45-1 Filed 05/28/21 Page 3 of 10 PageID #: 459




         Pursuant to Rule 26(b)(1) of the Federal Rules of Civil Procedure, the scope of

  discovery is broad, Crosby v. Louisiana Health Serv. & Indem. Co., 647 F.3d 258, 262

  (5th Cir. 2011), and extends to

         any nonprivileged matter that is relevant to any party's claim or defense and
         proportional to the needs of the case, considering the importance of the
         issues at stake in the action, the amount in controversy, the parties' relative
         access to relevant information, the parties' resources, the importance of the
         discovery in resolving the issues, and whether the burden or expense of the
         proposed discovery outweighs its likely benefit. Information within this
         scope of discovery need not be admissible in evidence to be discoverable.

  (Emphasis added.) “A discovery request is relevant when the request seeks admissible

  evidence or is reasonably calculated to lead to the discovery of admissible evidence.”

  Crosby, 647 F.3d at 262 (internal quotation marks omitted). It is therefore inappropriate to

  object to a discovery request, as the City Defendants have objected to Plaintiff’s Request for

  Production Nos. 2, 3, 4, 5, 6, 7, 11, 12, and 13, on the ground that such discovery would be

  inadmissible at trial pursuant to Rule 403 of the Federal Rules of Evidence.

         “Rule 403 allows the exclusion of otherwise admissible evidence ‘if its probative

  value is substantially outweighed by the danger of unfair prejudice, confusion of the

  issues, or misleading the jury.’” Shepherd v. Dallas County, 591 F.3d 445, 457 (5th Cir.

  2009). By its very nature, this is a weighing process that cannot be conducted until the

  close of discovery at the time of trial. Even if Rule 403 applied to the discovery process,

  exclusion of evidence pursuant to “‘Rule 403 . . . is an extraordinary measure [that]

  permits a trial court to exclude concededly probative evidence, and thus it should be used

  sparingly.’ United States v. Clark, 577 F.3d 273, 287–88 (5th Cir.2009).” Id. at 456–457.


                                                3
Case 1:20-cv-00541-DCJ-JPM Document 45-1 Filed 05/28/21 Page 4 of 10 PageID #: 460




  Accordingly, even if there were a context for weighing the probative value of

  discoverable evidence against the danger of unfair prejudice, barring the discovery would

  be an inappropriate resolution.



  II.    INVESTIGATIVE FILES CONCERNING PRIOR ALLEGED CIVIL
         RIGHTS VIOLATIONS BY POLICE OFFICERS INVOLVED IN
         PLAINTIFF’S   APPREHENSION    AND    ARREST   ARE
         DISCOVERABLE     BECAUSE    SUCH   RECORDS    ARE
         REASONABLY CALCULATED TO LEAD TO ADMISSIBLE
         EVIDENCE REGARDING PUNITIVE DAMAGES AGAINST THE
         INDIVIDUAL DEFENDANTS AND THE MUNICIPAL LIABILITY
         CLAIM AGAINST THE CITY OF ALEXANDRIA

         Request for Production Nos. 2, 3, 4, 6, and 7 request discovery of investigative

  records concerning prior incidents between community members and Officer Bobby

  Branton, and/or Officer Kenneth Rachal during which, Plaintiff alleges, the civil rights of

  the community members were violated. Request for Production No. 11 seeks all

  information maintained by the City of Alexandria Police Department Internal Affairs

  Division regarding complaints against Chief King, Police Officer Branton, and Police

  Officer Rachal.    Similarly, Request for Production No. 13 is directed at Police

  Department records of civilian injuries suffered during, or as a result of, arrests

  conducted by Chief King, Police Officer Branton, or Police Officer Rachal. Defendant

  Branton was involved in the three incidents involving the false arrest of Umika Young,

  the wrongful towing of Ms. Young’s vehicle, and the unlawful seizure of her televisions.

  (See Request for Production Nos. 2, 3, and 4; ECF 39-1, ¶¶ 22-26.) The incidents

  involving Doris Moses and Christopher Wilder concerned allegations of excessive force


                                              4
Case 1:20-cv-00541-DCJ-JPM Document 45-1 Filed 05/28/21 Page 5 of 10 PageID #: 461




  by Defendant Rachal. In fact, Defendant Rachal’s employment was terminated by the

  use of excessive force against Mrs. Moses, but he was reinstated because of the City of

  Alexandria Civil Service Board. (See Request for Production Nos. 6 and 7; ECF 39-1, ¶¶

  27-32.) Like the Umika Young incident, Plaintiff alleges that this instant matter involved

  an investigation of Plaintiff that was not based on reasonable suspicion. Similar to the

  Doris Moses and Christopher Wilder incidents, Plaintiff alleges that Defendant Rachal

  used excessive force against him.

        The City does not argue that the investigative records of prior incidents are

  privileged—and does not provide a privilege log—or contain confidential information. A

  claim of privilege would fall flat because even though the Fifth Circuit Court of Appeals

  recognizes a “privilege protecting investigative files in an ongoing criminal

  investigation,” In re U.S. Dep't of Homeland Sec., 459 F.3d 565, 569 (5th Cir. 2006)

  (internal citation omitted), that “privilege is bounded by relevance and time constraints,”

  id. at 571, and does not apply to completed investigations, such as the Young, Moses, and

  Wilder investigations. No blanket privilege exists for personnel files or internal affairs

  files. Betzer v. Stephens, No. CIV.A. 03-169, 2003 WL 22175993, at *5 (E.D. La.

  Sept.19, 2003). Moreover, there is a strong presumption against maintaining

  confidentiality over “records indicating official misconduct, abuse of power, or

  constitutional violations by [individual] Defendants . . . [and] such documents should

  therefore be made available to Plaintiff[] without restriction.” Gutierrez v. Benavides,

  292 F.R.D. 401, 405 (S.D. Tex. 2013) (internal citation omitted). Defendant merely



                                              5
Case 1:20-cv-00541-DCJ-JPM Document 45-1 Filed 05/28/21 Page 6 of 10 PageID #: 462




  argues that the requested records are not reasonably likely to lead to the discovery of

  admissible evidence and are otherwise unfairly prejudicial.

         The evidence sought by Plaintiff is discoverable because it is relevant to, and

  reasonably likely to lead to, admissible evidence regarding both Plaintiff’s municipal

  liability claim and his punitive damages claims against the individual Defendants. See,

  e.g., Soler v. County. of San Diego, No. 14CV2470-MMA (RBB), 2016 WL 11621299, at

  *7 (S.D. Cal. July 18, 2016) (documents concerning actions against, complaints against,

  and investigations of individually named defendants could lead to admissible evidence

  regarding plaintiff's Monell claim as well as plaintiff’s request for punitive damages,

  since such evidence could show a continuing course of conduct reflecting malicious

  intent); Martin v. Conner, 287 F.R.D. 348, 350 (D. Md. 2012) (in civil rights suit against

  two Maryland State troopers for unconstitutional search and seizure, granting motion to

  enforce subpoena to Maryland State Police for both founded and unfounded complaints

  about troopers’ conduct during traffic stops because it might reveal a pattern and practice

  of the officers, it might reveal prior instances of untruthfulness, and it may be relevant to

  punitive damages “as they may underscore the egregiousness of defendants’ conduct”);

  Scaife v. Boenne, 191 F.R.D. 590, 595 (N.D. Ind. 2000) (in civil rights claim alleging

  false arrest and excessive force against two police officers, past complaint records of

  arresting police officers was discoverable because plaintiff sought punitive damages);

  Hampton v. City of San Diego, 147 F.R.D. 227, 229 (S.D. Cal. 1993) (personnel files and

  internal affairs histories of named individual officers containing “instances of misconduct

  may also be relevant on the issue of punitive damages, in that the information may lead to

                                               6
Case 1:20-cv-00541-DCJ-JPM Document 45-1 Filed 05/28/21 Page 7 of 10 PageID #: 463




  evidence of a continuing course of conduct reflecting malicious intent”); Cameron, By

  Cameron v. City of Philadelphia, No. CIV. A. 90-2928, 1990 WL 151770, at *5 (E.D. Pa.

  Oct. 4, 1990) (“Prior complaints, lawsuits and disciplinary proceedings involving Defendant

  Lemasters are relevant to proving the claims against her and may be admissible to show

  motive, intent, absence of mistake, or entitlement to punitive damages. This information is

  also relevant to the claims against Defendant, City of Philadelphia under a municipal liability

  theory in order to show an official policy or custom which proximately caused a

  constitutional violation”) (internal citation omitted) (internal quotation marks omitted);

  Hurley v. Keenan, No. 79 CIV. 4772 (RJW), 1984 WL 358, at *8 (S.D.N.Y. May 8, 1984)

  (in case brought by prison inmate alleging he was beaten and mistreated by Corrections

  Officers, other instances of misconduct, whether administrative, civil, or criminal, were

  discoverable because relevant to claim for punitive damages).

         In the absence of a valid objection by the Defendant, the City of Alexandria

  should be ordered to comply with Request for Production Nos. 2, 3, 4, 6, 7, 11, and 13.



  III.   POLICE     DEPARTMENT    RECORDS     CONCERNING
         COMPLAINTS AGAINST POLICE OFFICERS; ASSAULT
         CHARGES AGAINST CIVILIANS; ACCESS TO CRIMINAL
         INVESTIGATIONS OF PLAINTIFF, YOUNG, MOSES, AND
         WILDER; AND MEETING AGENDAS FOR THE LAST 10 YEARS
         ARE DISCOVERABLE BECAUSE THEY ARE REASONABLY
         CALCULATED TO LEAD TO ADMISSIBLE EVIDENCE
         REGARDING THE MUNCIPAL LIABILITY CLAIM AGAINST
         THE CITY OF ALEXANDRIA

         The City also objects to Plaintiff’s requests for general documents maintained by

  the Police Department, i.e., records of complaints of excessive force against all police

                                                7
Case 1:20-cv-00541-DCJ-JPM Document 45-1 Filed 05/28/21 Page 8 of 10 PageID #: 464




  officers over the last 10 years (Request for Production No. 12); records documenting a

  charge of assault of a police officer against a police officer over the last 10 years

  (Request for Production No. 14); records documenting access by any Alexandria Police

  Officer to criminal information services regarding Plaintiff, Christopher Wilder, Umika

  Young, and Doris Moses during the last 10 years (Request for Production No. 15); and

  agendas for all staff and command meetings of the Alexandria Police Department over

  the last 10 years (Request for Production No. 17). Again, the City does not claim that the

  requested documents are privileged or confidential. Rather, the City objects on the

  grounds that the material is not reasonably likely to lead to the discovery of admissible

  evidence and production would be unduly burdensome. The City provides no evidence

  upon which this Court could conclude that responding to Plaintiff’s requests would be

  burdensome, let alone unduly burdensome. The sheer number of potential responsive

  documents does not render a request unduly burdensome. See, e.g., Costantino v. City of

  Atlantic City, 152 F. Supp. 3d 311, 328 (D.N.J. 2015) (“The Court has no sympathy for

  Atlantic City's argument that it does not have to produce relevant discovery because it is

  burdened by the fact that it has too many citizen police complaints and § 1983 lawsuits.

  In a serious lawsuit challenging the ACPD and its IA [internal affairs] process, it is ironic

  that Atlantic City argues it should not have to produce more discovery because it has too

  many citizen complaints and IA files.”).

         Clearly, documents related to the City’s handling of complaints of excessive force

  by police, including, but not limited to, its investigation of the claims, its treatment of

  complainants, and its discussion of such claims at staff meetings is reasonably likely to

                                               8
Case 1:20-cv-00541-DCJ-JPM Document 45-1 Filed 05/28/21 Page 9 of 10 PageID #: 465




  lead to admissible evidence pertinent to Plaintiff’s municipal liability claims. See, e.g.,

  Soler, 2016 WL 11621299, at *7 (documents concerning actions against, complaints

  against, and investigations of individual defendants could lead to admissible evidence on

  Monell claim); Vodak v. City of Chicago, No. 03 C 2463, 2004 WL 1381043, at *5 (N.D.

  Ill. May 10, 2004) (“Numerous courts have held that the personnel files and complaint

  histories of defendant officers are relevant in § 1983 actions involving police misconduct,

  particularly where, as here, plaintiffs allege a Monell policy, practice and custom claim

  against the municipality.”) (listing cases); Cameron, By Cameron, 1990 WL 151770, at

  *5 (prior complaints, lawsuits and disciplinary proceedings against individual defendant

  were discoverable to show a municipal policy or practice).

        There is nothing inherently unreasonable about requesting materials from the last

  10 years. For example, in a section 1983 suit brought by African American men alleging

  they were unconstitutionally subjected to strip searches or body cavity searches by police

  officer pursuant to a municipal policy, the court allowed plaintiff to discover documents

  relevant to the City’s handling of all cases of complaints of police misconduct—not just

  misconduct related to strip searches or body cavity searches—going back 24 years. The

  court acknowledged that

        it is probable that much of the information the plaintiffs have requested will
        turn out to be irrelevant. Still, the requests target information that is
        potentially relevant. For example, if an internal report from 1991 indicates
        that the police department had a policy of ignoring complaints of officer
        misconduct, and other evidence in this case suggests that the policy
        persisted until the time of the searches at issue in this case, then the report
        would be relevant to proving the existence of a pattern or practice of
        ignoring such complaints. The plaintiffs could then argue that such a policy
        was the cause of their injuries because, but for the policy, the City would

                                              9
Case 1:20-cv-00541-DCJ-JPM Document 45-1 Filed 05/28/21 Page 10 of 10 PageID #: 466




         have investigated and put a stop to the ongoing practice of subjecting
         citizens to illegal strip and body-cavity searches.

   Ashford v. City of Milwaukee, 304 F.R.D. 547, 553 (E.D. Wis. 2015).

         Because Defendant has failed to offer a valid objection, the City of Alexandria

   should be ordered to comply with Request for Production Nos.12, 14, 15, and 17.



                                       CONCLUSION

                For the foregoing reasons, the Court should grant Plaintiff’s Motion to

   Compel Discovery in its entirety.

   Dated: 28MAY2021                        Respectfully submitted,

                                           By: /s/ Brett L. Grayson________
                                           BRETT L. GRAYSON (#06268)
                                           850 Kaliste Saloom Rd., Suite 120
                                           Lafayette, Louisiana 70508-4230
                                           Telephone: (337) 706-7646
                                           Facsimile: (337) 706-7648
                                           Email: brett.grayson@blgraysonesq.com
                                           ATTORNEY FOR DAQUARIOUS BROWN




                                              10
